Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS dated 06/02/2022 has been considered.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the CLAIMS: 
In claim 1, delete the language “wherein the reinforcement core is manufactured from a reinforcing material that is different than the metallic wire and the polymeric material of the coating, the reinforcing material including at least one of liquid crystal polymer, aramid, or fluorocarbon.” and replace it with the following language in its place 
“a sensor configured to monitor a condition; and
a controller configured to control a color-changing operation of the color-changing fiber in response to a change in the condition;
wherein the reinforcement core is manufactured from a reinforcing material that is different than the metallic wire and the polymeric material of the coating, the reinforcing material including at least one of liquid crystal polymer, aramid, or fluorocarbon; and
wherein the sensor includes at least one of:
a hazard sensor that detects a hazardous substance where the change in the condition is detection of the hazardous substance;
a light sensor that detects a level of ambient light where the change in the condition is the level of ambient light falling below a light threshold;
a health sensor that monitors a physiological characteristic of a wearer of the color-changing product where the change in the condition includes the physiological characteristic not satisfying a physiological threshold, the physiological characteristics including at least one of a heart rate, a breathing pattern, sleeplessness/alertness, a time of activity, a SpO2 level, a glucose level, a salt level, or a hydration level;
an audio sensor that detects sound waves where the change in the condition is detection of a voice command based on the sound waves; or
an activity sensor that detects movement external to and proximate the color-changing product where the change in the condition is detection of the movement.”

Cancel claim 13. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a color-changing product as claimed including the specifically claimed sensors, the reinforcement core being spiraled and connection bus with the canvas layer, foil layer and film layer. The closest prior art includes Abouraddy. Abouraddy teaches a color changing product, but does not teach the claimed specific sensors, the reinforcement core being spiraled and connection bus with the canvas layer, foil layer and film layer. Therefore, the present claims are patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789